DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 13-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The invention presently being examined is directed to a processing apparatus, while claims 13-20 are directed to a processing mechanism and method for removing.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wafer conveying-out mechanism” in claims 1 and 2; “frame accommodating device” in claim 1; “frame conveying-out mechanism” in claim 1; “tape attaching mechanism” in claim 1; “tape-attached frame conveying mechanism” in claims 1 and 10; “tape pressure bonding mechanism” in claims 1 and 6; "vacuum section" in claims 1 and 6; “frame unit conveying-out mechanism” in claims 1, 7, and 8; “reinforcement section removing mechanism” in claims 1 and 9; “ringless unit conveying-out mechanism” in claims 1 and 12; “roll tape support section” in claim 5; “tape take-up section” in claim 5; “tape drawing section” in claim 5; “pressure bonding section” in claim 5; “cutting section” in claim 5; “lift mechanism” in claim 6; “vacuum section” in claim 6; “atmospheric opening section” in claim 6; “wafer holding section” in claim 7; “frame holding section” in claim 7; “conveying section” in claim 7; “two-dimensional moving mechanism” in claim 8; “imaging section” in claim 8; “laser beam applying unit” in claim 9; “ultraviolet ray applying section” in claim 9; “separator” in claim 9; “discarding section” in claim 9; “table conveying section” in claim 9; “reversing mechanism” in claim 12; “frame holding section” in claim 12; “ringless unit support section” in claim 12; and “pushing-in section” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The limitation “wafer conveying-out mechanism” in claims 1 and 2 recites the generic placeholder “mechanism”, coupled with the functional language “that conveys” without reciting sufficient structure to perform the function claimed.  This will be interpreted as structure 10, shown applicant’s figure 3; and equivalents thereof.
The limitation “frame accommodating device” in claim 1 recites the generic placeholder “device”, coupled with the functional language “that accommodates” without reciting sufficient structure to perform the function claimed.  This will be interpreted as structure 66, shown in applicant’s figure 5; and equivalents thereof.
The limitation “frame conveying-out mechanism” in claim 1 recites the generic placeholder “mechanism”, coupled with the functional language “that conveys” without reciting sufficient structure to perform the function claimed.  This will be interpreted as structure 68, shown in figure 5; and equivalents thereof.
The limitation “tape attaching mechanism” in claim 1 recites the generic placeholder “mechanism”, coupled with the functional language “that attaches” without reciting sufficient structure to perform the function claimed.  This will be interpreted as structure 98, shown in figures 1 and 5; and equivalents thereof.
The limitation “tape-attached frame conveying mechanism” in claims 1 and 10 recites the generic placeholder “mechanism”, coupled with the functional language “that conveys” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 100, in figs. 1 and 5; and equivalents thereof.
The limitation “tape pressure bonding mechanism” in claim 1 and 6 recites the generic placeholder “mechanism”, coupled with the functional language “that pressure bonds” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 102, in figs. 1 and 5; and equivalents thereof.
The limitation “vacuum section” recites the generic placeholder “section” coupled with the functional modifier “that establishes a vacuum” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 166, shown in figure 7, described in the specification as a vacuum pump (p. 32, line 3); and equivalents thereof.
The limitation “frame unit conveying-out mechanism” in claims 1, 7, and 8 recites the generic placeholder “mechanism”, coupled with the functional language “that conveys” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 192, in figs. 1 and 10; and equivalents thereof.
The limitation “reinforcement section removing mechanism” in claims 1 and 9 recites the generic placeholder “mechanism”, coupled with the functional language “that cuts” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 194, in figs. 1 and 10; and equivalents thereof.
The limitation “ringless unit conveying-out mechanism” in claims 1 and 12 recites the generic placeholder “mechanism”, coupled with the functional language “that conveys” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 196, in figs 1 and 10; and equivalents thereof.
The limitation “roll tape support section” in claim 5 recites the generic placeholder “section”, coupled with the functional language “that supports” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 104, in figs. 6A and 6B; and equivalents thereof.
The limitation “tape take-up section” in claim 5 recites the generic placeholder “section”, coupled with the functional language “that takes up” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 106, in figs. 6A and 6B; and equivalents thereof.
The limitation “tape drawing section” in claim 5 recites the generic placeholder “section”, coupled with the functional language “that draws” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 108, in figs. 6A and 6B; and equivalents thereof.
The limitation “pressure bonding section” in claim 5 recites the generic placeholder “section”, coupled with the functional language “that pressure bonds” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 110, in figs. 6A and 6B; and equivalents thereof.
The limitation “cutting section” in claim 5 recites the generic placeholder “section”, coupled with the functional language “that cuts” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 112, in figs. 6A and 6B; and equivalents thereof.
The limitation “lift mechanism” in claim 6 recites the generic placeholder “mechanism”, coupled with the functional language “that moves” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 164, in fig. 7; and equivalents thereof.
The limitation “vacuum section” in claim 6 recites the generic placeholder “section”, coupled with the functional language “that establishes” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 166, in fig. 7; and equivalents thereof.
The limitation “atmospheric opening section” in claim 6 recites the generic placeholder “section”, coupled with the functional language “that opens” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 168, in fig. 7; and equivalents thereof.
The limitation “wafer holding section” in claim 7 recites the generic placeholder “section”, coupled with the functional language “for holding” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 202a, in fig. 10; and equivalents thereof.
The limitation “frame holding section” in claim 7 recites the generic placeholder “section”, coupled with the functional language “for holding” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 202b, shown in fig. 10; and equivalents thereof.
The limitation “conveying section” in claim 7 recites the generic placeholder “section”, coupled with the functional language “that conveys” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 206, in fig. 10; and equivalents thereof.
The limitation “two-dimensional moving mechanism” in claim 8 recites the generic placeholder “mechanism”, coupled with the functional language “that moves” without reciting sufficient structure to perform the function claimed.  This will be interpreted as a component of 206, in fig. 10; and equivalents thereof.
The limitation “imaging section” in claim 8 recites the generic placeholder “section”, coupled with the functional language “that images” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 224, in fig. 10; and equivalents thereof.
The limitation “laser beam applying unit” in claim 9 recites the generic placeholder “unit”, coupled with the functional language “that applies a laser” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 224, in figs. 1 and 10; and equivalents thereof.
The limitation “ultraviolet ray applying section” in claim 9 recites the generic placeholder “section”, coupled with the functional language “that applies” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 270, in fig. 1; and equivalents thereof.
The limitation “separator” in claim 9 recites the generic placeholder “separator”, coupled with the functional language “that acts” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 274, in fig. 13; and equivalents thereof.
The limitation “discarding section” in claim 9 recites the generic placeholder “section”, coupled with the functional language “that discards” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 276, in fig. 15; and equivalents thereof.
The limitation “positioned … by table conveying section” in claim 9 recites the generic placeholder “section”, coupled with the functional language “position” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 232, in fig. 10; and equivalents thereof.
The limitation “reversing mechanism” in claim 12 recites the generic placeholder “mechanism”, coupled with the functional language “moves” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 308, in fig. 16; and equivalents thereof.
The limitation “frame holding section” in claim 12 recites the generic placeholder “section”, coupled with the functional language “holding” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 306, in fig. 16; and equivalents thereof.
The limitation “ringless unit support section” in claim 12 recites the generic placeholder “section”, coupled with the functional language “that supports” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 310, in fig. 17; and equivalents thereof.
The limitation “pushing-in section” in claim 12 recites the generic placeholder “section”, coupled with the functional language “that causes” without reciting sufficient structure to perform the function claimed.  This will be interpreted as 312, in claim 17; and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAJIYAMA (US 2007/0231929) in view of KANESHIMA et al. (US 2007/0181245) and AMADA (US 2013/0089970).
	Regarding claim 1, KAJIYAMA teaches a wafer 1 with a reinforcement ring 6 on a back side, wafer cassette table supply section 100, wafer conveying out mechanism 101, wafer table 201 (paras. 37 and 44), tape attaching mechanism 300 (para. 49), bonding tape 31 to a frame 32 with applying section 300 (para. 51 and 62), a tape-attached frame conveying mechanism 400 (para. 51), tape pressure bonding mechanism 310 (para. 68), carrying the frame 32 having the tape 31 with the back of the wafer 1 bonded thereto (para. 51), which would render obvious a mechanism for performing the function because automating a process has been held per se obvious (MPEP 2144.04), a reinforcement section removing mechanism 220 (para. 62), table base ringless unit conveying mechanism (para. 65), and that cassette 405 is also a frame cassette table that can accommodate the ringless unit (para. 70).  KAJIYAMA teaches providing the ring 32 having tape 31 thereon to cassette 405 to perform the wafer bonding (para. 66-67), but does not teach the apparatus component comprising a frame accommodating device, frame conveying out mechanism, frame table, and mechanism for applying adhesive tape to the frame.  KANESHIMA teaches another apparatus for processing and bonding a wafer to a tape on frame, wherein the apparatus comprises frame accommodating device 10, frame conveying out mechanism 11, and a mechanism 24 for applying tape to a frame (fig. 1; paras. 55-60).  While the apparatus comprises tape tension to counter the press bonding, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a well-known table to provide counter force against press bonding so as not to tear the tape, and to utilize a roll to roll means of bonding tape to a frame, as disclosed by KANESHIMA, in order to produce the tape on frame components 31 and 32 of KAJIYAMA.  KAJIYAMA does not teach that the tape pressure bonding mechanism includes a vacuum section that can establish a vacuum within the tape pressure bonding mechanism.  AMADA teaches another method of pressing tape with a roller to a back side of a wafer, wherein the support stage is attached to a vacuum (para. 83).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include a vacuum section in the wafer stage 32 of AMADA in the support 201 of KAJIYAMA in order to secure the wafer in place during processing.
	Regarding claim 2, KAJIYAMA teaches the wafer conveying mechanism is an arm with a hand at the tip 120 (fig. 3; para. 37).
Regarding claim 5, KAJIYAMA does not teach including the component to apply tape to the frame, including a roll tape support section, a tape take-up section, tape drawing section, pressure bonding section, and cutting section.  KANESHIMA teaches a method of applying a tape on a frame to be utilized by having a wafer bonded thereto, wherein the apparatus comprises tape support 22, take-up section 27, drawing section 23, pressure bonding section 21, and cutting section 25 (para. 58), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the apparatus of KANESHIMA as a component of the apparatus of the components of KAJIYAMA in order to produce the frames having tape bonded thereto utilized in the apparatus of KAJIYAMA, where making unitary has been held per se obvious (MPEP 2144.04).
	
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAJIYMA,  KANESHIMA and AMADA as applied to claim 1 above, and further in view of YOSHIDA et al. (US 2020/0354161).
	Regarding claim 3, KAJIYAMA teaches the hand comprises picks 122 (fig. 5A) to secure the wafer, and does not teach utilizing a Bernoulli pad.  YOSHIDA teaches another wafer processing apparatus utilizing a transfer arm and hand where a Bernoulli hand is utilized in place of a passive hand (para. 32), wherein one of ordinary skill in the art at the time of the invention would include a Bernoulli pad in the hand of KAJIYAMA because such was a well-known means of securing a substrate to a chuck.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAJIYAMA, KANESHIMA and AMADA as applied to claim 1 above, and further in view of OSAGA et al. (US 2020/0075311).
	Regarding claim 4, KAJIYAMA does not teach that the wafer stage includes an annular support section that supports a peripheral marginal area with a part on the inner side in a non-contact state.  OSAGA teaches another method of removing a protruding ring from a wafer back wherein a wafer table St1 used is cylindrical with a rim and space therein to support a periphery of the wafer, wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to use a table disclosed in order to allow suction to be applied below the table to securely hold the wafer (OSAGA; paras. 36-40).
	
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAJIYAMA, KANESHIMA and AMADA as applied to claim 1 above, and further in view of IWASHITA et al. (US 2014/0234033).
	Regarding claim 7, KAJIYAMA does not teach the frame unit conveying out mechanism includes a wafer holding section, frame holding section, and a conveying section.  IWASHITA teaches another arm for moving a wafer being processed between stations wherein the conveying mechanism comprises a wafer holding mechanism (inner suction section with nozzles 122), frame holding section (outer suction section with nozzles 122), and conveying section 41 (figs. 1, 3, and 4; paras. 74, 75, 81), where it would have been obvious to one of ordinary skill in the art at the time of the invention to use the frame unit conveying mechanism of IWASHITA as that of KAJIYMA in order to reduce damage to the wafer while being conveyed (IWASHITA; para. 34).


Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive.
	Applicant argues that KAJIYAMA does not teach the press bonding mechanism comprises a vacuum section.  KAJIYAMA is not utilized as a teaching of a vacuum section in the bonding mechanism in the present rejection.



Allowable Subject Matter
Claims 6 and 8-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest claim 6, wherein the tape pressure bonding mechanism includes an upper chamber disposed on an upper side of the wafer table, a lower chamber that accommodates the wafer table, a lift mechanism that moves the upper chamber upward and downward to generate a closed state in which the upper chamber is in contact with the lower chamber and an open state in which the upper chamber is spaced away from the lower chamber, a vacuum section that establishes a vacuum in the upper chamber and the lower chamber in the closed state, and an atmospheric opening section that opens the upper chamber and the lower chamber to the atmosphere, and, in a state in which the tape of the tape-attached frame is positioned on the back surface of the wafer supported by the wafer table, the lift mechanism is operated to establish a vacuum in the upper chamber and the lower chamber while the closed state is maintained, and the tape of the tape-attached frame is pressure bonded to the back surface of the wafer by a pressing roller disposed in the upper chamber; claim 8, wherein the frame unit conveying-out mechanism comprises a two-dimensional moving mechanism with an imaging section that can image at least three parts of a periphery of the wafer and center the wafer with the center of the table; or claim 9, wherein the apparatus comprises the laser beam applying unit with a first lift table that holds and raises the frame unit to position the unit at the laser beam applying unit, the separating section comprising a second lift table that suction holds an inside of the wafer while exposing the ring-shaped reinforcement section, and discarding section.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745